 HOME DAIRIES COMPANY323HOMEDAIRIES COMPANYandTEAMSTERS,CHAUFFEURS,WAREHOUSEMEN AND HELPERSOF AMERICA, LOCALNO. 483, AFL.Case No.19-CA-691. June 3, 1953DECISION AND ORDEROn December 15, 1952, Trial Examiner Martin S. Bennettissued his Intermediate Report in the above-entitled proceeding,finding that the Respondent has engaged in and was engaging incertain unfair labor practices and recommending that it ceaseand desist therefrom and take certain affirmative action, asset forthin the copy of the Intermediate Report attached hereto.Thereafter,the Respondent filed exceptions to the IntermediateReport and a supporting brief.The Board has reviewed the rulings made by the Trial Ex-aminer at the hearing and finds that no prejudicial error wascommitted. The rulings,are hereby affirmed.The Board hasconsidered the Intermediate Report, the Respondent's excep-tions and brief, and the entire record in the case, and herebyadopts the findings,conclusions,and recommendations of theTrialExaminer,with the modifications and exceptions setforth below.As set forth in detail in the Intermediate Report, the Unionfirst claimed recognition as bargaining agent on July 18,before it had acquired a majority.The Respondent replied onJuly 23 and said that it desired to have the question of repre-sentationdetermined by an election.The Union achievedmajority status for the first time on July 24, when the mem-bers decided to strike unless the Respondent agreed to anelection.The following day the Union and the Respondent agreedtoa State-conducted election,which took place on July 26,and which the Union lost.It does not appear that after acquiringa majority the Union made any demand upon the Employer otherthan the request for a consent election.The Trial Examiner found that, although the Union did notrepresent a majority of the employees until after the Re-spondent had already refused to grant exclusive recognition,theRespondent nevertheless violated Section 8(a) (5) of theAct, as alleged in the complaint.We donot agree.As the Boardhas frequently held, an unequivocal demand for recognition ata time when the Union has a majority in an appropriate unitis a prerequisite to a finding that there was an unlawful re-fusal to bargain.,It is true that by other conduct - includinginterrogations,promises of benefit,and establishment of anemployee committee to supplant the Union-the Respondentunlawfully coerced and intimidated its employees and therebyinterfered with the Union's organizational activity.It does notfollow however,that the Respondent'svarious violations ofSection 8(a) (1) and(2) of the Act, all of which occurred beforetheUnion had reached its majority,can be deemed also toconstitute a violation of Section 8 (a) (5).tWafford Cabinet Company, 95 NLRB 1407105 NLRB No. 40 324DECISIONS OF NATIONAL LABOR RELATIONS BOARDAccordingly, as neither a demand nor a refusal was provedat a time when the Union in fact represented a majority, wefind that the record does not support the complaint allegationof refusal to bargain, and we shall therefore dismiss the com-plaint insofar as it alleges a violation of Section 8 (a) (5) ofthe Act.'ORDERUpon the entire record in the case, and pursuant to Section10 (c) of the National Labor Relations Act, the National LaborRelations Board hereby orders that Respondent, Home DairiesCompany, Nampa and Caldwell, Idaho, its officers, agents,successors,and assigns shall:1.Cease and desist from:(a)Domina}:ng or interfering with the formation and ad-ministration of Employees' Committee or any other labor or-ganization.(b)Recognizing the Employees'Committee,or any successorthereto,as the representative of its employees for the purposeof dealing with it concerning grievances,wages,rates of pay,hours of employment, or any other conditions of employment.(c) In any manner interferingwith,restraining,or coercingits employees in the exercise of the right to self-organization,to form labor organizations,to join or assist Teamsters,Chauffeurs,Warehousemen and Helpersof America, LocalNo. 483,AFL, or any other labor organization,to bargaincollectively through representatives of their own choosing, toengagein concerted activities for the purpose of collectivebargaining or other mutual aid or protection,or to refrainfrom any or all of such activities, except to the extent that suchrightmay be affected by an agreement requiring membershipin a labor organization, as authorized by Section 8 (a) (3) ofthe Act.2.Take the following affirmative action which the Boardfinds will effectuate the policies of the Act:(a) Disestablish and withdraw all recognition from Em-ployees' Committee as the representative of its employees forthe purpose of dealing with Respondent concerning grievances,wages, ratesof pay, hours of employment, or any other con-ditions of employment.(b)Post at its places of business at Nampa and Caldwell,Idaho, copies of the notice attached hereto and marked "Ap-pendix A."s Copies of said notice, to be furnished by the Re-gional Director for the Nineteenth Region, shall, after beingsigned by a representative of Respondent, be posted immedi-ately upon receipt thereof and maintained for sixty (60) con-2 Sam Zall Milling Company, 94NLRB 749, reversed 202 F. 2d 499 (C. A 9), March 17, 19533In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words "A Decision and Order" the words "A Decree ofthe United States Court of Appeals, Enforcing an Order " HOME DAIRIES COMPANY325secutive days in conspicuous places, including all places wherenotices to employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that said noticesare not altered, defaced, or covered by any other material.(c)Notify the Regional Director for the Nineteenth Regioninwriting within ten (10) days from the date of this Orderwhat steps it has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be, and ithereby is, dismissed insofar as it alleges that the Respondentviolated Section 8 (a) (5) of the Act.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National LaborRelations Board, and in order to effectuate the policies of theNational Labor Relations Act, we hereby notify our employeesthat:WE WILL disestablish and withdraw all recognitionfrom Employees'Committee as the representative of anyof our employees for the purpose of dealing with us con-cerning grievances,wages, rates of pay, hours of em-ployment, or other conditions of employment.WE WILL NOTdominate or interfere with the forma-tion or administration of Employees'Committee or anyother labor organization.WE WILL NOT in anymanner interfere with, restrain,or coerce our employees in the exercise of the right toself-organization,to form labor organizations,to join orassist Teamsters,Chauffeurs,Warehousemen and HelpersofAmerica,Local No.483, AFL, orany other labor or-ganization,to bargain collectively through representativesof their own choosing,to engage in concerted activities forthe purpose of collective bargaining or other mutual aidor protection,or to refrain from any or all of such ac-tivities, except to the extent that such right may be af-fected byan agreement requiring membership in a labororganization,as authorized in Section 8 (a) (3) ofthe Act.All ofour employees are free to become or remain membersof the above-named union or of any other labor organization.HOME DAIRIES COMPANY,Employer.Dated................By....................................................(Representative)(Title)This notice must remain posted for60 days fromthe datehereof, and must not be altered, defaced,or covered by anyother material. 326DECISIONS OF NATIONAL LABOR RELATIONS BOARDIntermediate Report and Recommended OrderSTATEMENT OF THE CASEThis proceeding, brought under Section 10 (b) of the National Labor Relations Act, 61 Stat.136, herein called the Act, stems from a charge duly filed by Teamsters, Chauffeurs, Ware-housemen and Helpers of America, Local No. 483, AFL, herein called the Union,againstHome Dairies Company, herein called Respondent. Pursuant to said charge the General Counselof the National Labor Relations Board issued a complaint dated October 17, 1952, againstRespondent, alleging that Respondent had engaged in unfair labor practices within themeaningof Section 8 (a) (1), (2), and (5) of the Act.Specifically the complaint, as amended, alleged that on and after July 18, 1952, (1) Re-spondent had refused to bargain in good faith with the Union as the representative of its em-ployees in an appropriate unit; (2) had interfered with, restrained, and coerced its employeesby threats of reprisal and loss of employment if they engaged in union activities or chose theUnion to represent them, by promising wage increases if the employees would repudiate theUnion, and by interrogating employees and engaging in surveillance of union meetings; and(3)had dominated and contributed support to a labor organization known as "Employees'Committee" by causing its employees to select representatives to the Employees' Committeeand meeting with said representatives to discuss wages, hours, and working conditions. Re-spondent's answer denied that it had engaged in the conduct attributed to it by the complaintand denied that it had engaged in unfair labor practices.Pursuant to notice a hearing was held at Nampa, Idaho, on November 3, 1952, before theundersigned Trial Examiner, Martin S. Bennett, duly designated by the Associate Chief TrialExaminer. The General Counsel and Respondent were represented by counsel and the Unionby its representative. All parties were afforded full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on the issues. At the conclusionof the hearing, the parties were afforded an opportunity to present oral argument and to filebriefs and proposed findings and conclusions but waived same.Upon the entire record in the case and from his observation of the witnesses, the under-signed makes the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTHome Dairies Company is an Idaho corporation whose principal place of business is atNampa, Idaho, where it is engaged in the business of producing and selling dairy products. Italso maintains an office at Caldwell, Idaho, 7 miles distant, for the same purpose. During theyear ending in July of 1952, Respondent sold products valued at approximately $112,500, ofwhich substantially all were shipped to customers outside the State of Idaho. The undersignedfinds that Respondent is engaged in commerce within the meaning of the Act.The corporate stock of Respondent is owned by five persons who also constitute a partner-ship owning all interest in Woodlawn Dairies, a dairy firm whose place of business is also atNampa. This latter firm has no plant as such and maintains only a small business office inNampa. Supervision of both concerns is identical and Woodlawn has but 1 employee, a driver,who operates a milk route 6 days a week. Woodlawn Dairies owns no processing equipmentbut under an agreement with Respondent, the latter buys, processes, and sells milk to Wood-lawn f.o.b. Respondent's Nampa plant. Woodlawn is charged only for the milk, the bottlesand cases being owned by Home Dairies which retains title and makes no charge for them.Woodlawn owns 2 trucks but employs only 1 driver, the other truck remaining on a standbybasis.These trucks are maintained by Respondent for Woodlawn on a monthly fee basis.Woodlawn also owns some office equipment which however is utilized by Respondent. Eachfirm pays the other directly for all services rendered.In view of the foregoing, the undersigned finds that Home Dairies Company and WoodlawnDairies constitute an integrated unitary enterprise and that the two firms constitute a singleemployer within the meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDTeamsters, Chauffeurs, Warehousemen and Helpers of America, Local No. 483, AFL, is alabor organization admitting to membership employees of Respondent. HOME DAIRIES COMPANY327III.THE UNFAIR LABOR PRACTICESA.The appropriate unit and majority representation thereinThe complaint alleges and Respondent's answer admits that all inside plant employees,drivers,salesmen,outside drivers,andmilk haulers who are employed in Respondent'splants at Nampa and Caldwell,Idaho,excluding managers,assistant managers,superintendents,office and clerical employees,foremen,guards,and special employees,constitute a unit ap-propriate for the purposes of collective bargaining.As set forth above,Respondent and Woodlawn Dairies are an integrated unitary enterprise.The records warrants a finding that there is a community of interest in the working conditionsof the one employee of the latter firm,a driver, and the working conditions of the employeesof Respondent in the appropriate unit.Accordingly,he is found to be within said appropriateunit.The undersigned finds therefore that the above-described unit, which includes the oneemployee of Woodlawn Dairies,constitutes a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.'The parties stipulated that the complement of personnel within the appropriate unit totals42 in number. The General Counsel contends however, and Respondent disputes,that the 1employee of Woodlawn Dairies,driver Norman Stathopoulos, should be included in said com-plement. Having found the unit urged by the General Counsel to be appropriate,the under-signed further finds that Stathopoulos should be included within the unit, this increasing theunit to 43 in number.As evidence of its majority,the General Counsel proposed to offer in evidence 23 cardsbearing the signatures of employees within the aforesaid appropriate unit.Respondent thenstipulated that the signatures,which included that of Stathopoulos,were authentic.Other un-controverted evidence discloses that 18 of these cards were signed at union meetings on June18, July 1,and July 9,1952.The testimony indicates that the remaining 5 cards were signedat a union meeting on July 24. Under the circumstances, the undersigned finds that on July 24,1952,and at all times thereafter,the Union,by virtue of Section 9 (a) of the Act, has been andnow is the duly designated representative of a majority of the employees in the above-de-scribed unit for the purposes of collective bargaining.B. Sequence of eventsInsofar as the record indicates,the organizational campaign described below was the firstattempt by the Union or any other labor organization to organize the employees of Respondent.Initially,2 employees of Respondent became dissatisfied with working conditions and werereferred to Business Agent Chester Wuelfken of the Union.Wuelfken distributed some union-application and designation forms to one of the men and arranged a meeting for June 18, 1952.On that occasion,he met with some of the employees of Respondent at a hall and outlinedunion principles and explained organizational procedure;5 or 6 applications were signed atthatmeeting.A second meeting was held on July 1,at which Wuelfken outlined desirable con-tract provisions to the assemblage.Other signatures were procured on this occasion,makinga total of 13 signed cards.That Respondent was aware of the organizational campaign became apparent on July 1. JimMuller, a part owner of Respondent and manager of its maintenance department,asked em-ployee Clyde Clevenger how the meetings were going.Clevenger replied that they were pro-ceeding satisfactorily and Muller stated that he wished to ascertain the cause of the trouble.Clevenger said that the men were notbeing reimbursed for working overtime; that the driversassigned to night work,unlike other employees in the concern,did not receive an increase orwage differential;and that the men received no extra pay for working on holidays. Mullerreplied that he wished to get to the bottom of the matter and that if Clevenger could ascertainwhy the men were "insisting they have the Union"he would like to know the answer in orderto"see if I can iron this out." Muller,who did not recall speaking to Clevenger on thisoccasion,did not speak to him on the topic again.On the same day, Muller asked maintenance man Gordon Mills to inspect something in aplant building late in the day and Mills replied that he would not be returning to the plant in-asmuch as he had planned to attend the union meeting that evening. Muller asked Mills toi In the alternative, it is found that a unit solely of the employees of Respondent,excludingthe one employee of Woodlawn Dairies, is also appropriate. As will appear, the question ofmajority representation is unaffected by his inclusion or exclusion.291555 0 - 54 - 22 328DECISIONS OF NATIONAL LABOR RELATIONS BOARDexplain the cause of the dissatisfaction among the men and Mills replied that there were twomain issues,namely the desire of the men for a raise in their hourly rate,or the equivalentthereof,and payment of time and one-half for overtime.On the following day, Muller asked Mills if he had attended the union meeting and Millsreplied that he had.Muller pointed out that a contract providing for time and one-half forovertime would be too expensive for Respondent.He then stated that Respondent actuallyneeded but 1 maintenance man; Mills,who was 1 of the 2 maintenance men, promptly pointedout that but several days before Muller had informed Mills that he did not know how Respond-ent could catch up with all the work waiting to be done.Nevertheless Muller stated that "ifwe have a Union we just can'tafford it and we are just going to have to lay off some em-ployees."He specifically referred to laying off a checker,one Abbie Roe. 2On July 5 or within several days thereafter,Muller took still other action to counteractthe union organizational campaign,by forming an independent company union.According toMills,Muller convened a group of workers in the maintenance department and stated that Re-spondent would like each department to select a representative to meet with management. And,according to the uncontroverted testimony of employee Clyde Clevenger,Foreman LeonardCable informed him that a committee was to be formed for the purpose of meeting with thestockholders.Muller admitted that he, together with theother representatives of management,decided to hold a meeting with the men and that he had proposed to each division that it selectrepresentatives to serve on the committee.The employees promptly acceded to this requestand a committee was formed with representatives from all divisions of the Company;it latermet with management on or about July 18. 3On July 9 the Union held a third meeting among the employees of Respondent.Itwas con-ducted by Secretary-Treasurer F. T. Baldwin of the Union and about five cards were signed.A similar meeting was held on July 24 at which five more cards were signed. On or aboutJuly 9,Carroll Lawrence,one of theowners of Respondent, held a conversation with employeeGene Hollenbeck,whose testimony herein is uncontroverted.Hollenbeck explained to Lawrencethat he had not been instrumental in introducing the Union to the plant. After some furtherdiscussion,Lawrence referred to an employee,Williamson,who was, according to Lawrence,a slow worker;Lawrence then stated that "if they went Union"he did not see how he could"keep a man on and pay him time and a half for the extra work."Lawrence also stated thathe had been giving another employee,Abbie Roe,"a break" by keeping him on despite hispoor vision and that "the Union would hang on to these men."On or about July 15,the first contact of management by the Union took place when Secretary-Treasurer Baldwin telephoned Little relative to certain threats allegedly made to the men.At about this time,the Union requested the Idaho Department of Labor to conduct a repre-sentation election among the employees of Respondent.And on July 16, the commissioner oflabor for the State wrote to Respondent and announced that such an election would be conductedon July 18.Respondent was specifically asked to "designate some official of your Company toact as an observer for the Employer.We will permit the Union to have present one observer."ApparentlyRespondent did not agree to the holding of the election on July 18 and it wascanceled.The parties later agreed to hold an election on July 26,after the Union threatenedto strike.On or about July 18,at the request of Muller, the Employees' Committee held a meetingwithmanagement.Present for Respondent were Muller,Carroll Lawrence,Ralph Little,secretary-treasurer and coowner of Respondent,and Respondent's counsel,ER,Weston.Gordon Mills, who was selected by the employees as chairman of the Committee,objected atthe outset of the meeting to the fact that Respondent had legal counsel present and that theCommittee did not;he stated that the employees did not wish Weston to participate in thediscussion.Weston promptly excused himself and left. The meeting then commenced withMills as the spokesman for the Committee and all three representatives of management par-ticipating.The discussion promptly turned to a consideration of what the men wanted to have in acontract;this appears to have been primarily an improvement in hours and time and one-half2The findingsherein are based uponMills' forthrighttestimonywhichis substantiallyuncontrovertedby Muller.Muller's testimony on other aspects ofMills'testimony is setforth below and was markedby considerable vagueness and absence of recollection.3MullertestifiedthatMillssuggested the formation of the committee in order to preventthemen fromjoining theUnion Thistestimony is somewhat dubious and moreover, evenassumingthis to be so, the factstill is that Respondent,not Mills, proposed this plan to itsemployees. HOME DAIRIES COMPANY329for overtime work.The management representatives stated that they could riot afford to paymore money.Little then stated that it was unlawful to bargain with the Committee while theplant was being organized by the Union but that,according to Mills,"after this is all washedaside we can make some adjustments."Similar language was attributed to Little by HollenbeckMuller stated that Respondent was contemplating abandoning its route to Cascade on theground that it was not profitable.It is noteworthy that this route was largely a summer routeand that this meeting took place in mid-July.Itwould follow,if Respondent did have any bonafide plans with respect to elimination of this route, that such plans were directed to the futureand did not create a current issue. This was the first time the topic was raised with the em-ployees and the choice of this occasion is significant.To the undersigned,the raising of theissue at that time is indicative of Respondent's bad faith. The meeting ended on this note and,as will appear, significant improvements in working conditions were made almostimmedi-ately after the Union lost the State election on July 26.4On July 18, Secretary-Treasurer Baldwin of the Union officially wrote to Respondent,announced that It represented a majority of its employees in the unit heretofore found to beappropriate,and asked Respondent to meet with the Union and negotiate terms of employ-ment. On July 23, Ralph Little replied to Baldwin and acknowledged receipt of the July 18demand. Little stated that,prior to recognition,Respondent desired to have the question ofmajority determined by an election and offered to consent to same.The Uniondid file arepresentation petition with the Board on July 21 but it was later withdrawn on August 1. OnJuly24, the Union held a fourth meeting and voted to strike if Respondent did not consent toan election. This position was conveyed to Respondent's counsel on July 25 by the Union; theconsent was forthcoming and an election was agreed to for July 26.A representative of the State commissioner of labor appeared at the plant and held an elec-tion on July 26. He permitted one observer to be present for the Union, Baldwin its secretary-treasurer.And, pursuant to the letter asking Respondent to designate one of its officials as anobserver,Ralph Little, coowner and secretary-treasurer,served as observer.The Unionlost the election 23 to 17.Itwill be recalled that at the meeting with the Committee on or aboutJuly18 Little In-formed the Committee that after matters were adjusted Respondent would"make some ad-justments."And shortly before the election,James Muller held a significant conversationwith Hollenbeck.After ascertaining from Hollenbeck that the men were dissatisfied becauseof the overtime they were required to put in on the job,Muller replied that he "thought theywould try to work out something for the fellows,they had been planning on it ... to make upthe difference on that overtime."As stated, the Union lost the election on July 26.Respondentwithin 5 days instituted a wage increase of $5 per month for all of its employees,effectiveAugust 1. This was first reflected in the paycheck of August 17 covering the payroll periodof August 1 through15. Atthe same time,Hollenbeck's hours and route were reduced despitethe increase in his monthly salary.C.Conclusions1.The 8(a) (1) and (2)allegationsThe Union commenced its organizational campaign in June and held its first meeting onJune 18. Although no contact was made with management until mid-June, Respondent promptlyand understandably became aware of this activity in its plants. Thus, as early as July 1,Manager Jim Muller interrogated Clevenger concerning the progress of the union organiza-tional campaign, asked him to ascertain why the men insisted on having a union,and statedthat he wished to "iron out" the difficulty. As demonstrated, Respondent soon took steps tocompletely bypass the Union.On July 2, having been informed on July 1 by employee Mills that he was attending the July1 union meeting, Muller informed Mills,amaintenance man, that operation under a unioncontract would prove to be expensive and that Respondent might have to operate with but oneof their maintenance men; this statement overlooked the fact, as Mills promptly informedhim, that Muller but several days earlier had commented on the difficulty of catching up withall the work that was to be done. Muller also raised the possibility of the layoff of anotheremployee,a checker.There was no contention by Respondent that it was faced by an economic4Findings herein are based upon the credited testimony of Mills and Hollenbeck. Muller'stestimony concerning the meeting was extremely vague and unimpressive as to details. Littlesupported Mills' version of events leading up to and during the meeting but denied making thelast-quoted statement attributedto him by Mills;his denial is not credited. 330DECISIONSOF NATIONAL LABOR RELATIONS BOARDcrisis requiring a reduction in force. Nor is there any evidence that Respondent had con-sidered discharging these employees prior to the adventof the Union.The undersigned findstherefore that Respondent's statements herein toClevengerand Mills constituted interroga-tion of employees and an attempt to coerce its employeesby fear ofeconomic reprisals ifthe Union succeeded in organizing them.A similar pattern was followed by coownerLawrence, who informedemployeeHollenbeckon July 9that if the plant"went union"he wouldhaveto eliminate a named employee.Lawrencefurtherstated that another named employee had been retained by Respondentdespite his poor vision,thus implyingthat the employee mightfind his positionless secureif the Unionorganized the plant. Here,too, there is no evidencethatelimination of this em-ployee had been contemplated prior to the advent of the Union.The undersigned finds thatthis statement was also calculated to and inevitably did coerce the employees of Respondent.Muller's desire to"iron out"matters took concreteform on July 5 when,in the face of theunion organizational campaign,he proposed that the employeesforma company union. Theemployeespromptly complied with thisrequest and an employees'committee was formedwith representation from all departments.On July 15, the Unionprotested to Secretary-TreasurerLittleconcerning the interrogationof employees.And, onor about themorningofJuly 16,Respondent was on notice that the StateCommissionof Labor proposed to conduct an election among the employeeson July 18. Ac-cordingly,on July 18,the Employees'Committeewas convened at the request of Muller. Heraised the possibility of abandoning one milk route,clearly a threat to the tenureof the driverthereon,and Little informedthe assemblagethat while Respondentcould not bargain with theCommittee whilethe plant was being organized,"after this is allwashedup we can make someadjustments."These statementsby Muller and Little constituted both athreat of reprisal anda promise of benefit,tending to coerce the employees in theirchoice ofa bargaining repre-sentative.The Unionlost the electionheld on July 26, at which Secretary-Treasurer Littleof Respondent was an observer.Pursuant to Respondent'spromise,the employees werepromptly granted a wage increasebut 5 dayslater on August1; furthermore,at least in thecase of Hollenbeck,a salaried employee,his workand hours of workwere reduced despitehis pay increase.As found,Respondent,on learning of the union organizational campaign,embarked upon acampaign of interrogation and threats of reprisalto the employees if they selected the Unionas their representative.Then,in a patent attempt to underminethe unionorganizational cam-paign, Respondent proposedthe formationof an independentemployees'committee,which theundersigned finds constituted a labor organization,to discuss labor relations.Wrought IronRange Co., 77 NLRB 487.This committee,referred to herein as Employees'Committee,was convened by Respondenton July 18,after Respondenthad initiallyrefused to agree toan electionand the question ofunion recognition was still imminent, and the employees were promised improvements inworking conditions after the union organizational campaign was disposedof. Anda promiseof improved working conditionswas made shortly before theelection to Hollenbeckby Muller.Some days thereafter the employees voted againstthe Union by a narrowmargin in an elec-tion atwhicha company ownerimproperlyserved as an observer.Then,true to its promise,Respondent some days later granted a plantwide wage increase,and improved working con-ditions for at least one employee.The evidenceis uncontrovertedthat thewage increase wasgiven solely as a result of the promise givento the Employees' Committeejust prior to theelection that eliminationof the Union from the plant would be suitablyrewardedby manage-ment.Nor does it make any difference that the wage increasemay have beengiven pursuantto advice thatsucha procedure was properafter the election. The fact is thatthe wage in-crease was promisedto the menas an inducement for repudiatingthe Union,and it is ac-cordingly taintedby thisimproper motivation.The undersigned findsthat by the foregoingRespondent has dominated and interfered withthe formation and administration of a labor organizationwithin themeaning of Section 8 (a)(2)of the Act. This conductand the otherconduct hereinabove found to havebeen unlawfulalso constitute interferencewith,restraint,and coercion of employeeswithinthe meaning ofSection8 (a) (1) of the Act.2.The 8 (a) (5)Initially,as to the State election,itmay be noted that a State agency cannot usurp the func-tions of the Board in determining the question concerning the representationof the employeesof an employer engaged in commerce.Thayer Co., 99 NLRB 422. And while an election by a HOME DAIRIES COMPANY331State agencymay, in somecircumstances,be an indicationof the choiceof the employees,such weight may not be attached to it wherethe clinical conditionsuniformly required by theBoard havenot beenfollowed. It is well established that the Boardwill not permit a repre-sentative of management,and here the facts show that therepresentative was a coowner, toserve as anobserverat an election.The Boardwill set aside an election conducted undersuch circumstances.Burrows and Sanborn, 84 NLRB 304; ParkwaySales, Inc.,84 NLRB 475;and Ann Arbor Press, 88 NLRB 391. It hasfelt that the presenceof suchrepresentativeswould inevitably have a restraining influence on the freedom of expressionof the employeesinvolvedand thus destroy the desired laboratoryatmosphere for representation elections And,in any event, the other unfair laborpractices describedherein would vitiateeven a Boardelection held in thiscontext.Accordingly,the undersigned will not assignany weight hereinto the foregoing electionand its results.Ithas been found that the Union first acquired a majorityrepresentation among the em-ployees ofRespondenton July 24. It will be recalled that the initialrequest for recognition,dated July 18, askedRespondent to bargain concerning working conditions.Respondent, onJuly 23, wrote to the Union for the first time. Thisletter, sent from Nampato the union officeat Boise was presumablydelivered on July 24or 25; it stated that Respondent desired to havethemajority questiondetermined by an election.The recordis not clear as to whether thisletterwas before the Union on July 24when, at a union meeting,it voted tostrike on July 26ifRespondentdid not consent to an election;the fact that Respondenthad on orabout July 16refused to agree to theproposal of the Statelabor commissionerto holdan election on July18 no doubt played a partin thislatter decision,in any event,Secretary-Treasurer Baldwinof the Uniontelephoned Respondent's counselon July 25and informedhim that the member-ship wouldstrike on July 26 unless Respondent agreed to an election.The counsel, Eli Weston,returned the callshortly thereafterand agreed to an electionon July 26.The undersignedisof the belief that the Union,in pressing for an election on July 25, wasrenewing the request for recognitionwhich Respondent had in effectpreviously refused togrant absent an election.For originally, the Unionhad desired recognitionpresumably withor withouta cardcheck;Respondent had in effect refused and proposed an election;and theUnionhad pressed for the electionwhich Respondentagreed toon July 25.It is apparent that,commencing on July 18and continuing thereafter,the Unionwas primarily interested inrecognitionand that itsconsent to the election initially proposed by Respondent did not con-stitute anyalteration of that position.The undersigned finds,therefore, that the demand bythe Union on July 25 for the holdingof an election was in effect a restatement of its initialrequest for recognition.The record disclosesthat Respondentthen unilaterallyinstituted improvements in workingconditions on August1, but 5days afterthe election. Thiswas, however,tainted bythe prom-ise made shortly before theelection that eliminationof the Unionwould result in an improve-ment in working conditions. Thiswage increaseis therefore colored by the unlawfulmotiva-tionthatbroughtitintobeing and it constitutes evidence of a rejection of thecollective-bargaining principle.For when thematter is boiled down to bare essentials, Re-spondent promised employees benefits for rejectingthe Union and thendeliveredsuchbenefitspursuant to its promise.It is correct that an employercan withholdrecognition from a labor organization possessedof a majorityand require it to demonstrate its majority through an election when the em-ployer's position is one takenin good faith. Where, however, therefusal to grant recognitionispredicatedon a desireto utilizethe intervening period to disruptthe Union's majority,such refusal is not justified and constitutes a violationof the dutyto bargain.Joy Silk Mills,Inc., v. N.L.R.B., 185 F. 2d 732(C. A. D. C.) cert. den. 341 U. S. 914; N.L.R.B. v. Van Kleeck,189 F. 2d 516 (C. A. 2); and N.L.R.B. v. Consolidated Machine Tool Corp., 163 F. 2d 376(C. A. 2) cert. den. 332 U.S. 824.The factis that Respondent,upon hearing of the union activities,embarked on a campaignon or about July 1 calculated to coerce the employees to refrain from selecting a collective-bargaining representative.Itpromptlyformed a labor organization in the guise of an em-ployee committee;promised improved working conditions in return for elimination of theUnion; and upon eliminationof the Union,did promptly give employees a wage increase. ThisdemonstratesthatRespondent's proposal of and assent to the election were not motivated bya bona fide doubt as tothe Union's majorityand, under the circumstances,the State electionfollowing upon these unfair labor practices calculated to coerce employees in the selection ofa bargaining representative and conducted under improper conditions,cannot be of avail toRespondent.See Franks Bros.v. N.L.R.B., 321U. S. 702.ThatRespondent may have received advice that it was permissible to grant these wage in-creases under the circumstances,does not serve to refute the preponderance of the evidence 332DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat these wage increases were unlawfully motivated. These increaseswereintended by Re-spondent as its reply to the Union's desire to bargain collectively. Under the circumstances,the undersigned finds that on and after August 1, 1952, Respondent had refused to bargaincollectivelywith the Union as the collective-bargaining representative of its employees,thereby violating Section 8 (a) (5) and 8 (a) (1) of the Act. N. L. R. B. v. W. T. Grant Co., 199F. 2d 711 (C. A. 9).IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent, set forth in section III, above, occurring in connection withitsbusiness operations described in section I, above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States and tend to lead to labordisputes burdening and obstructing commerce and the free flow thereof.V. THE REMEDYHaving found that Respondent has engaged in certain unfair labor practices, it will be rec-ommended that it cease and desist therefrom and that it take certain affirmative action de-signed to effectuate the policies of the Act.In the view of the undersigned, the unfair labor practices found above warrant an inferencethat the commission of other unfair labor practices may be anticipated in the future. It willtherefore be recommended that Respondent be ordered to cease and desist from in any mannerinterfering with, restraining, or coercing its employees in the exercise of the rights guaran-teed by the Act.Upon the basis of the foregoing findings of fact, and upon the entire record in the case, theundersigned makes the following:CONCLUSIONS OF LAW1.Teamsters, Chauffeurs, Warehousemen and Helpers of America, Local No. 483, AFL,is a labor organization within the meaning of Section 2 (5) of the Act.2.Respondent's inside plant employees, drivers, salesmen, outside drivers, and milkhaulers, excluding managers, assistant managers, superintendents, office and clerical em-ployees, foremen, guards, and special employees, constitute a unit appropriate for the pur-poses of collective bargaining within the meaning of Section 9 (b) of the Act.53.Teamsters, Chauffeurs, Warehousemen and Helpers of America, Local No. 483, AFL,was on July 24, 1952, and now is, the exclusive representative of all employees in the afore-said appropriate unit for the purposes of collective bargaining within the meaning of Section9 (a) of the Act.4.By refusing on August 1, 1952, and at all times thereafter, to bargain collectively withthe Union as the exclusive representative of the employees in the aforesaid appropriate unit,Respondent has engaged in and is engaging in unfair labor practices within the meaning ofSection 8 (a) (5) of the Act.5.By interfering with, restraining, and coercing its employees in the exercise of therights guaranteed by Section 7 of the Act, Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8 (a) (1) of the Act.6.By dominating and interfering with the formation and administration of a labor organi-zation, Respondent has engaged in and is engaging in unfair labor practices within the meaningof Section 8 (a) (2) of the Act.7.The aforesaid unfair labor practices are unfair labor practices affecting commercewithin the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication.]5This unit of course includes the driver for Woodlawn Dairies.